Motion for reargument or vacatur and for other relief granted insofar as to relieve assigned counsel to respond to the People’s appeal and to substitute new counsel. Respondent’s brief is directed to be served and filed for the December 1997 Term, for which Term the Clerk is directed to calendar the appeal. The poor person relief previously granted is continued and extended, as indicated. This Court’s unpublished decision and order entered on March 18, 1997 (Appeal No. 59744-59744A) is recalled and vacated. Concur—Murphy, P. J., Rosenberger, Ellerin and Wallach, JJ.